SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 SCHEDULE 13G FINAL AMENDMENT INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 MacroChem Corporation. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 555903301 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) Page 1 of 6 Pages SCHEDULE 13G CUSIP No. 555903301Page 2 of 6 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Lawrence Chachkes 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 89,119* 6) SHARED VOTING POWER None 7) SOLE DISPOSITIVE POWER 89,119* 8) SHARED DISPOSITIVE POWER None 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 89,119* 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.4% 12) TYPE OF REPORTING PERSON IN * Includes 50,000 shares which are issuable upon exercise of warrants. Schedule 13G Item 1(a). Name of Issuer: MacroChem Corporation. Item 1(b). Address of Issuer’s Principal Executive Offices: 40 Washington Street Suite 220 Wellesley Hills, MA 02481 Item 2(a). Name of Person Filing: Lawrence Chachkes Item 2(b). Address of Principal Business Office or, if None, Residence: 60 East 8th Street Apt 11M New YorkNY10003 Item 2(c). Citizenship: United States Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 555903301 Item 3.
